OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                           AlJ8TlN




._
,;,.
EtonQrab&8   John .R. Taylor,   Piage
                                    8.
           Xt 18 8Via8nt fmm Ar6ia1~.6008   that   the Legielature
zeg8r4eU the u8e et ga6 for Ught or rue1   a8 bsiq it8 hl&est
or most valuable use fm@ the 8ooial point of view and that
the Legl8lature fur this reman 608b 5everely restrlotwl the
                                                  U80 ror light
                                                  So0 ~3. b. Esi3,
                                                   gas may be
                                                   eubio fee*
                                                  Ilatural gam-
11~8 8~4 the reoibtie.burns& for oar@on blaak * the Legislature
maa nerely prOWlding that ia thl8 ewoptiona i inrrtan~, the
rrddue, even In t&e &tee, of ass8 gas, oauld be btxrnea for
oarbon-blaok, lrmtead of being retnrned~to the hor%zan CLOSE
rhioh it 18 preduami, wh$oh wUul& opbi.nrrrilybe the ml8 as to
8weet @8 tuuler t& ~rovirricn8 of &abaeotion l(,ti),Seotion 7,
~&?tlol* 6608. In other WO&'#8, tie latentlolsof the %.4@8htlW




             APPROVEDmY   18, 1940



             ATTQRNEY GENERAL OB !f.E%Ag